Citation Nr: 1425346	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to an increased rating, greater than 10 percent for bilateral defective hearing on a schedular basis.

3.  Entitlement to an increased rating, greater than 10 percent for bilateral defective hearing on an extraschedular basis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to July 1968.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed the determinations made in these decisions, and timely perfected his appeals to the Board. 
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas in April 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems, to the extent that they are relevant to the immediate appeals, include duplicates of records already within the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for a hearing disorder on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a confirmed diagnosis of fibromyalgia.

2.  The Veteran's fibromyalgia is etiologically related to service-connected PTSD.

3.  Throughout the entire rating period, a hearing disorder has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 71.25 decibels in the right ear and 61.25 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 76 in the right ear, and 84 percent in the left ear.


CONCLUSIONS OF LAW

1.  Fibromyalgia was proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013)

2.  The schedular criteria for a rating in excess of 10 percent for a hearing disorder have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Fibromyalgia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, fibromyalgia, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran contends that he is entitled to service connection for fibromyalgia.  While the Veteran has made varying arguments concerning the etiology of his fibromyalgia, his primary contention has been that fibromyalgia was caused by service-connected PTSD.  Following review of the Veteran's claims file, the Board finds that fibromyalgia was caused by service-connected PTSD as the Veteran contends.

As an initial matter, the Board observes that fibromyalgia is a syndrome of chronic pain of the musculoskeletal system.  Dorland's Illustrated Medical Dictionary, 711 (30th ed. 2003).  Its name derives from "fibro," a prefix denoting relationship to fibers, and "myalgia" which means muscular pain.  See Hoag v. Brown, 4 Vet. App. 209, 211 (1993). 

The Veteran's service treatment records do not reveal any specific history referable to fibromyalgia, and at separation the Veteran's "defects and diagnoses" included multiple gunshot wounds, a fractured right tibia, a shortened right leg, colorblindness, and defective hearing secondary to acoustic trauma.  Given the amorphous nature of the fibromyalgia, however, the Board recognizes that any complaints of muscular pain could be interpreted as potential symptoms of the claimed disability.  With that said, there is no evidence that any medical professional has linked in-service complaints of pain within in-service onset of the claimed disability.  Furthermore, throughout his extensive pleadings the Veteran has not argued that fibromyalgia onset during service.

Approximately forty years following separation from service in 1968, a September 2009 private treatment record indicates an assessment of "probable fibromyalgia."  Letters from private treating professionals in October 2010 confirmed the Veteran's diagnosis of fibromyalgia, including one letter from a physician who stated that following a comprehensive examination the Veteran was found to "fulfill the criteria for fibromyalgia as promulgated by the American College of Rheumatology."

Also dated October 2009, is a letter from a doctor of osteopathic medicine who stated that he had been treating the Veteran since 2001 and that in September 2009 the Veteran presented to his office with complaints of "hurting all over," as well as decreases in cognition and listlessness.  Examination revealed the Veteran to have multiple tender trigger points compatible with a diagnosis of fibromyalgia.  

In August 2011 an additional osteopathic doctor indicated that he had been treating the Veteran since 1994 a minimum of two times per month for neck, back, and leg pain.  He was of the opinion that a diagnosis of fibromyalgia was consistent with the Veteran's symptoms.  Another August 2011 letter from a licensed clinical social worker concurred that the Veteran's fibromyalgia "is related to his [PTSD] and his depression."

The record also includes an August 2011 letter from one of the Veteran's treating physicians, who is also the chairman of the psychiatry department at a hospital in Texas.  She indicated that based on her 15 years of treating the Veteran, his fibromyalgia "interrelates to his mental disorder," including PTSD.  In a letter of March 2014, the same physician stated that PTSD and fibromyalgia are "bound as comorbid conditions and the relationship between them is the subject of ongoing research."  She then went on to reference a number of clinical treatises and articles in discussing the question of whether PTSD is causal with regard to onset of fibromyalgia.  Having done so, she concluded that "it is [her] opinion that in this case, [the Veteran's fibromyalgia] is proximately due to his PTSD."

A March 2014 letter from a clinical psychologist indicated that PTSD can cause the emergence of fibromyalgia.  The psychologist stated that this conclusion was "based on [his] years of experience" treating for PTSD patients at the VA, "and [his] outpatient practice as well as knowledge from the mental health field."  The private psychologist went on to state that, with regard to the Veteran specifically, the onset of fibromyalgia was "the direct result of his PTSD."

The Veteran is competent to testify regarding matters that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that symptoms of fibromyalgia such as pain are capable of lay observation, the Veteran's testimony regarding pain is competent.  However associating the onset of fibromyalgia with a service-connected disease or disability such as PTSD is a complex medical determination far beyond the Veteran's competence.  The Board recognizes the Veteran's long career as an Administrative Law Judge with the Social Security Administration.  However, the Veteran has not presented evidence of specialized medical training or knowledge such that he is competent to opine on the issue of etiology of fibromyalgia, and thus his testimony to that effect is of no probative value.

Nonetheless, as described above, the record is rife with the opinions of physicians from varying backgrounds all of whom agreed that the Veteran's fibromyalgia was caused by service-connected PTSD.  The Veteran has submitted more than a dozen articles, reports, and research papers which discuss the link between psychological pathologies (to include PTSD) and the existence of fibromyalgia.  Generally speaking, generic information from a medical journal or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 316-17.  Here, however, treatise information indicating a correlation between PTSD and fibromyalgia has been applied specifically to the Veteran and the unique facts of his case, and particularly so in the March 2014 letter from the Veteran's private treating physician.

In August 2011, the Veteran's claim was reviewed by a VA examiner who had also conducted a psychological examination of the Veteran in 2009.  The VA examiner reviewed the numerous articles submitted by the Veteran as well as reports from the Veteran's private physicians in support of his claim and concluded that the Veteran's fibromyalgia was less likely than not caused by his PTSD.  In arriving at this opinion, the examiner conceded that there is "clear evidence in the research of a correlation between PTSD and fibromyalgia, but correlation data does not prove causation."  He then went on to state that he was unaware of "any peer-reviewed research showing PTSD as a direct causal etiology of fibromyalgia."

In weighing the evidence, the Board finds that the single August 2011 opinion of the VA examiner is far less probative than the numerous well-reasoned private opinions which support the Veteran's claim of entitlement to service connection for fibromyalgia secondary to service-connected PTSD.  Accordingly, service connection for fibromyalgia is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Defective Hearing

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for "defective hearing."  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the November 2011 decision on appeal, the Veteran's noncompensable schedular rating for defective hearing was confirmed and continued.  However, during the period on appeal, a June 2013 decision by the RO granted the Veteran a 10 percent evaluation effective September 30, 2010.  The Veteran's defective hearing is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2013).

When the pure tone threshold at each of four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On private evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
45
X
75
LEFT
20
25
45
X
90

Speech audiometry revealed "speech reception threshold was 54 dBHL in the right ear and 42 dBHL in the left ear, with phonetically balanced discrimination of 100 percent in both ears.  While the Board recognizes that speech audiometry testing was completed, for the purposes of establishing a scheduler rating, speech discrimination testing must use the Maryland CNC method.  38 C.F.R. § 4.85(a).

On VA examination December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
80 
LEFT
10
15
35
85
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 92 in the left ear.

Several private audiological evaluations were performed at the same facility between May 2010 and November 2011.  While speech testing was conducted, there is no indication of what specific process or evaluation method was used.  In May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
80
80 60
LEFT
5
20
35
85
80 55

In October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
70
85 
LEFT
10
15
35
80
80 

In November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
75
80 
LEFT
5
30
35
80
85 

On VA examination in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
75
80 
LEFT
10
15
35
85
85 

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 92 in the left ear.

On authorized audiological evaluation during a VA examination in April 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
80
85 
LEFT
5
20
35
85
90 

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 90 in the left ear.  With regard to functional impacts of hearing loss, the Veteran reported concerns about safety, driving, and the safety of his wife.  By way of example, the Veteran reported that one week prior, his wife had fallen and called for help but the Veteran could not hear her.  The examiner opined that functional impairments due to the Veteran's hearing loss included the risk of developing depression due to communication challenges; noting that his word recognition ability was "only fair at best with amplification."  The examiner also agreed with the Veteran's safety concerns, such as being able to hear smoke alarms.  Finally, the examiner expressed concern over the "potential sedentary factor due to willingness to participate as much in social experiences because of communication challenges in noise."

One week later the Veteran again underwent a VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75
70
75 
LEFT
15
20
45
80
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.


On authorized VA audiological evaluation in May 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
75
80
LEFT
20
25
45
85
90

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 in the left ear.

In statements offered by the Veteran, he has reported having experienced a sudden and severe unilateral hearing loss in the right ear in late 2008.  The Veteran attributes this reduction hearing to having undergone two courses of Levaquin for treatment of a persistent respiratory infection.  The Board reminds the Veteran, that the matter of causation is not at issue as service connection for bilateral defective hearing has long been established.  The Veteran's appeal relates to establishment of a higher evaluation regardless of the cause of any increased disability.

The Board observes that because pure tone threshold at each of the four specified frequencies in the right ear were 55 decibels or more on examination in November 2011, 38 C.F.R. § 4.86(a) prescribes the use of Tables VI or VIA (whichever is higher) in evaluating the Veteran's right ear hearing loss.  Right ear pure tone threshold averages, as defined by 38 C.F.R. § 4.85(d) have been no worse than 71.25 (April 2013), and speech recognition capability using Maryland's C&C has been not worse than 76 percent.  This corresponds to the assignment of Roman numeral IV under Table VI, or Roman numeral VI under Table VIA.  As VI is higher, the Board will apply VI to Table VII when determining the Veteran's rating.

While the right ear meets the criteria of 38 C.F.R. § 4.86(a) for an exceptional pattern of hearing loss, the left ear does not and thus is "evaluated separately" (i.e. without being considered as an exceptional pattern of hearing loss).  38 C.F.R. § 4.86(a).  The Veteran's left ear pure tone threshold average has been not worse than 61.25 (May 2013), and speech recognition ability has been not worse than 84 percent (April 2013).  This corresponds to the assignment of Roman numeral III under Table VI.

Turning next to Table VII, the row corresponding to Roman numeral VI intersects with the column corresponding to Roman numeral II and reveals that a 10 percent scheduler rating is warranted and not higher.  In determining that a rating of higher than 10 percent is not warranted, the Board emphasizes that in this case only those audiometric readings most favorable to the Veteran during the rating period on appeal have been considered.

Accordingly, the Board concludes that the Veteran's defective hearing has been 10 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board notes that some statements offered by the Veteran and his representative suggests the possibility that the Veteran has attempted to raise a claim of entitlement to an earlier effective date for the award of a 10 percent evaluation.  The Veteran, of course, is at liberty to pursue such a claim if he so wishes.  However, to the extent that the Veteran may be attempting to do so, he is reminded that once there is a final decision, the only way to obtain an effective date that would overcome finality is to request revision of the prior decision based upon clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Otherwise, there cannot be a "freestanding claim" for an earlier effective date.  Id.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified all issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2010.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations, two of which were conducted in April 2013 with a third examination in December 2010.  During these examinations, the examiners conducted physical examinations of the Veteran including the administration of appropriate diagnostic testing, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

With regard to the Veteran's claim of service connection for fibromyalgia, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for fibromyalgia is granted.

A rating in excess of 10 percent for defective hearing on a schedular basis is denied.	


REMAND

Extraschedular Evaluation of Bilateral Defective Hearing

Where the Board finds that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, such cases will be forwarder to VA Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Veteran has argued that the schedular rating criteria are inadequate to rate his service-connected disability and that, in particular, hearing loss has had a pronounced effect on his ability to function in the workplace and elsewhere.  During his hearing before the undersigned, the Veteran reported exceptional difficulty in understanding speech.  He stated that while the use of hearing aids does increase hearing acuity, it does not aid in speech discrimination.  The Veteran also stated that as a result of increased speech discrimination deficits, he "lost self-confidence in being a judge," his former occupation.  The Veteran reported that the loss of stereo hearing was exceptionally difficult as it made daily life more challenging in locating the source sounds, to include a ringing phone or his wife's voice, and has resulted in a particularly unique pattern of poor speech discrimination.

The Board finds that the Veteran's hearing loss presents an exceptional and unusual disability picture not adequately contemplated by the scheduler rating criteria.  Furthermore, the Veteran has made a compelling argument that such limitations have resulted in a marked interference with employment, particularly to the extent that his employment was highly dependent on exceptional oral and aural communication skills.

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claim for an increased rating for bilateral defective hearing should be submitted to the Director, Compensation and Pension Service to determine whether a rating in excess of 10 percent is warranted for service-connected defective hearing on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b). 

2.  After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


